Title: To John Adams from Benjamin Lincoln, 27 May 1790
From: Lincoln, Benjamin
To: Adams, John



Dear Sir
Boston May 27 1790—

Your ideas of Frobisher are the same with ours here We shall I think hear little more from him.—
I have the pleasure to inclose Dr. Tufts order on you—You will forward me a draught for it when it shall be most convenient for you—If you should not by the next post you will be so good as to acknowledge the receipt of it.—
Our General Court is now together it is said of them it as is Generally said of a new court that it is better than the last In three or four weeks we can better judge I wish they may do well
I have the honour / of being Dr Sir / with esteem & / affection Yours

B Lincoln